Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,628,345 in view of Cadaret, US Patent Appl. Pub. No. 2008/0168013 and further in view of MPC8610FS.
All claim limitations of claims 1 and 17, and 12 in the current Application are disclosed in claims 1 and 8, respectively, of U.S. Patent No. 10,628,345 except explicitly stating at least one neural network processor communicatively coupled to a host application processor and configured to support a plurality of data types, and the neural network processor computing a weighted sum of input data and pass the weighted sum through one of an activation function or a transfer function.
Cadaret teaches a scalable pattern recognition system, incorporating large, high-speed memory device (paragraphs 0011-0012), wherein a Host processor system 12 is coupled to and receives the pattern recognition result from a Neural network Pattern Recognition Coprocessor (PRC) 20 via Processor IO bus 14 (FIG(s) 1, 19, and 23, paragraphs 0042, 0063, 
Claims 1 and 8 of U.S. Patent No. 10,628,345 and Cadaret do not specifically state the host application processor being implemented as system on chip (SoC).
MPC8610FS (Integrated Host Processor Fact Sheet) teaches the MPC8610 processor incorporated into a SoC, which reduced the number required chips and high-speed parallel busses, thus, saving space and providing higher processing density on the circuit board (page 1, second paragraph). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SoC, integrating the Host Processor, as suggested by MPC8610FS with the combination of claims 1 and 8 of U.S. Patent No. 10,628,345 and Cadaret in order to implement the host application processor being 
Further, all claim limitations of claims 6-11 in the current Application are disclosed in respective claims 2-7 of U.S. Patent No. 10,628,345.
Claims 2-5, 13-16, and 18-20, being dependent on respective claims 1, 12, and 17, are rejected based on the same ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one processor" in line 8, whereas “at least one neural network processor” is define on line 3 in the claim.
There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, it is assumed that the above-indicated claim limitation reads “at least one neural network processor”.
Claims 2-11, being dependent on claim 1, are rejected based on the same ground of rejection.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186